Order entered April 22, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00442-CR

                                ROCKY MORRIS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F95-01315-U

                                           ORDER
       The Court REINSTATES the appeal.
       On January 15, 2014, we ordered the trial court to make findings regarding whether
appellant is entitled to court-appointed counsel in this appeal from the order denying his motion
for post-conviction DNA testing. We ADOPT the findings that appellant is entitled to court-
appointed counsel and that Catherine Bernhard has been appointed to represent appellant.
       We DIRECT the Clerk to list Catherine Bernhard as appellant’s appointed attorney in
this appeal.
       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.
       We DIRECT the clerk to send copies of this order, by electronic transmission, to
Catherine Bernhard and Michael Casillas.

                                                     /s/   DAVID EVANS
                                                           JUSTICE